Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 1 of 23 PageID #: 290




            UNITED STATES DISTRICT COURT
           WESTERN DISTRICT OF KENTUCKY
                  PADUCAH DIVISION
         CRIMINAL ACTION NO. 5:17-CR-00039-TBR


                                                      JAM~    .   vb
                                                                   '
                                                                       ¥R
                                                                            ·-
                                                                                DeLERK .
                                                             AUG 10 2021
                                                        U.S. DISTRICT COURT
                                                       WEST'N. DIST. KENTUCKY
                          UNITED STATES                                     \




                                     v.


                  JERMAINE TYRONE JONES



                      JURY INSTRUCTIONS




                                 Page 1 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 2 of 23 PageID #: 291




                                     INSTRUCTION NO. 1

                                           Introduction

       Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case. I will start by explaining your duties and the general rules that apply

in every criminal case. Then I will explain the elements, or parts, of the crime that the defendant

is accused of committing. Then I will explain some rules that you must use in evaluating particular

testimony and evidence. And last, I will explain the rules that you must follow during your

deliberations in the jury room, and the possible verdicts that you may return. Please listen very

carefully to everything I say.

       You have two main duties as jurors. The firs·t one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions.        All the

instructions are important, and you should consider them together as a whole.

       The lawyers have talked about the law during their arguments. But if what they said is

different from what I say, you must follow what I say. What I say about the law controls.

       Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.


                                            Page 2 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 3 of 23 PageID #: 292




                                       INSTRUCTION NO. 2

             Presumption of Innocence, Burden of Proof, and Reasonable Doubt

        As you know, the defendant has pleaded not guilty to the crime charged in the indictment.

The indictment is not any evidence at all of guilt. It is just the formal way that the government

tells the defendant what crime he is accused of committing. It does not even raise any suspicion

of guilt.

        Instead, the defendant starts the trial with a clean slate, with no evidence at all against him,

and the law presumes that he is innocent. This presumption of innocence stays with him unless the

government presents evidence here in court that overcomes the presumption and convinces you

beyond a reasonable doubt that he is guilty.

        This means that the defendant has no obligation to present any evidence at all, or to prove

to you in any way that he is innocent. It is up to the government to prove that he is guilty, and this

burden stays on the government from start to finish. You must find the defendant not guilty unless

the government convinces you beyond a reasonable doubt that he is guilty.

        The government must prove every element of the crime charged beyond a reasonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence, or

the nature of the evidence.

        Pr~of beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the. government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.


                                             Page 3 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 4 of 23 PageID #: 293




                                      INSTRUCTION NO. 3

                                         Evidence Defined

        You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

        The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence; the stipulations that the lawyers agreed to;

and the facts that I have judicially noticed.

        Nothing else is evidence. The lawyers' statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

        Make your decision based only on the evidence, as I have defined it here, and nothing

else.




                                                Page 4 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 5 of 23 PageID #: 294




                                     INSTRUCTION NO. 4

                                   Consideration of Evidence

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free

to reach that conclusion.




                                           Page 5 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 6 of 23 PageID #: 295




                                        INSTRUCTION NO. 5

                                 Direct and Circumstantial Evidence

           Now, some of you may have heard the terms "direct evidence" and "circumstantial

evidence."

           Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

           Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact. If

someone walked into the courtroom wearing a raincoat covered with drops of water and carrying

a wet umbrella, that would be circumstantial evidence from which you could conclude that it was

raining.

       It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one or say that one

is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                              Page 6 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 7 of 23 PageID #: 296




                                      INSTRUCTION NO. 6

                                     Credibility of Witnesses

       Another part of your job as jurors is to decide how credible or believable each witness was.

This is your job, not mine . . It is up to you to decide if a witness' s testimony was believable, and

how much weight you think it deserves. You are free to believe everything that a witness said, or

only part of it, or none of it at all. But you should act reasonably and carefully in making these

decisions.

       Use your common sense and your everyday experience in dealing with other people. And

then decide what testimony you believe, and how much weight you think it deserves.




                                            Page 7 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 8 of 23 PageID #: 297




                                      INSTRUCTION NO. 7

                                      Number of Witnesses -

       One more point about the witnesses. Sometimes jurors wonder if the number of witnesses

who testified makes any difference.

       Do not make any decisions based only on the number of witnesses who testified. What is

·more important is how believable the witnesses were, and how much weight you think their

testimony deserves. Concentrate on that, not the numbers.




                                          Page 8 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 9 of 23 PageID #: 298




                                      INSTRUCTION NO. 8

                                             Objections

        There is one more general subject that I want to talk to you about before I begin explaining

the elements of the crime charged.

       The parties for both sides may have objected to some of the things that were said or done

during the trial. Do not hold that against either side. The parties have a duty to object whenever

they think that something is not permitted by the rules of evidence. Those rules are designed to

make sure that both sides receive a fair trial.

       And do not interpret my rulings on their objections as any indication of how I think the

case should be decided. My rulings were based on the rules of evidence, not on how I feel about

the case. Remember that your decision must be based only on the evidence that you saw and heard

here in court.




                                             Page 9 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 10 of 23 PageID #: 299




                                      INSTRUCTION NO. 9

                                 Introduction of the Elements

       That concludes the part of my instructions explaining your duties and the general rules that
                      I


apply in every criminal case. In a moment, I will explain the elements of the crime that the

defendant is accused of committing.

       But before I do that, I want to emphasize that the defendant is only on trial for the crime

charged in the indictment. Your job is limited to deciding whether the government has proved the

crime charged.




                                          Page 10 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 11 of 23 PageID #: 300




                                       INSTRUCTION NO. 10

                                              Stipulations

       The government and the defendant have agreed, or stipulated, to certain facts. Therefore,

you must accept the following stipulated facts as proved:

       (A) That before August 30, 2017, the defendant had been convicted of a crime punishable
           by imprisonment for more than one year.

       (B) That before August 30, 2017, the defendant had knowledge that he had previously been
           convicted in a court of a crime punishable by imprisonment for a term exceeding one
           year, that is, a felony offense.

       (C) That the Hi-Point, model CF380, .380 caliber semiautomatic pistol, bearing serial
           number P8011247 crossed a state line prior to the alleged possession, in that it was
           manufactured outside of the Commonwealth of Kentucky.

       (D) The government and defendant agree that the weapon is a firearm.




                                          Page 11 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 12 of 23 PageID #: 301




                                       INSTRUCTION NO. 11

Elements of Count 1: Possession of Firearm by Convicted Felon (18 U.S.C. § 922(g)(l))


        (1)      Count 1 of the indictment charges the defendant with being a convicted felon in

possession of a firearm. For you to find the defendant guilty of this crime, you must find that the

government has proved each and every one of the following elements beyond a reasonable doubt:

              (A) First: That prior to August 30, 2017 the defendant has been convicted of a crime
                 punishable by imprisonment for more than one year. [The government and the
                 defendant have agreed that prior to August 30, 2017, defendant has previously been
                 convicted of a crime punishable by imprisonment for more than one year.]

              (B) Second: That the defendant, following his conviction, knowingly possessed a Hi-
                 Point, model CF380, .380 caliber semiautomatic pistol, bearing serial number
                 P8011247.

              (C) Third: That before August 30, 2017, the defendant had knowledge that _he had
                  previously been convicted in a court of a crime punishable by imprisonment for a
                  term exceeding one year, that is, a felony offense. [The government and the
                  defendant have agreed that, before August 30, 2017, the defendant had knowledge
                  that he had previously been convicted of a crime punishable by imprisonment for
                  more than one year.]                                             ·

              (D)Fourth: That the Hi-Point, model CF380, .380 caliber semiautomatic pistol,
                 bearing serial number P801124 7 crossed a state line prior to the alleged possession.
                 [The government and the defendant have agreed that the Hi-Point, model CF380,
                 .380 caliber semiautomatic pistol, bearing serial number P8011247 crossed a state
                 line prior to the alleged possession, in that it was manufactured outside of the
                 Commonwealth of Kentucky.]                 ·


       (2)       Now I will give you more detailed instructions on some of these elements. To

 establish actual possession, the government must prove that the defendant had direct, physical

 control over the firearm, and knew that he had control of it. But understand that just being present

 where something is located does not equal possession. The government must prove that the

 defendant had actual possession of the firearm, and knew that he did, for you to find him guilty

 of this crime. This, of course, is all for you to decide.

                                             Page 12 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 13 of 23 PageID #: 302




       The term firearm means any weapon which will or is designed to or may readily be

converted to expel a projectile by the action of an explosive. [The government and defendant agree

that the weapon is a firearm.] ·

       The term "knowingly" means voluntarily and intentionally, and not because of mistake or

accident.

       (3)     If you are convinced that the government has proved all elements A through D

listed above, say so by returning a guilty verdict on this charge. If you have a rea~;onable doubt

about any one of these elements, then you must find the defendant not guilty of this charge.




                                          Page 13 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 14 of 23 PageID #: 303




                                     INSTRUCTION NO. 12

                                  Defendant's Failure to Testify

       A defendant has an absolute right not to testify or present evidence. The fact that he did

not testify cannot be considered by you in any way. Do not even discuss it in your deliberations.

Remember it is up to the government to prove the defendant guilty beyond a reasonable doubt. It

is not up to the defendant to prove that he is innocent.




                                           Page 14 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 15 of 23 PageID #: 304




                                    INSTRUCTION NO. 13

                                          Punishment

       If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

       Your job is to look at the evidence and decide if the government has proved the defendant

guilty beyond a reasonable doubt.




                                          Page 15 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 16 of 23 PageID #: 305




                                     INSTRUCTION NO. 14

                                    Deliberations and Verdict

       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things aboutyour deliberations

in the jury room, and your possible verdicts.

       The first thing that you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may take me some time to get back to you. Any questions or messages normally should

be sent to me through your foreperson.

       One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. For example, do not write down or tell anyone that you are split 6-

6, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished.




                                           Page 16 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 17 of 23 PageID #: 306




                                     INSTRUCTION NO. 15

                                        Duty to Deliberat~

       Now that all the evidence is in and the arguments are completed, you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other's views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that-your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

       No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So, you should all feel free to speak your minds.

       Listen carefully to what the other jurors have to say, and then decide for yourself if the

government has proved the defendant guilty beyond a reasonable doubt.




                                           Page 17 of23
 Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 18 of 23 PageID #: 307




                                      INSTRUCTION NO. 16

                                         Unanimous Verdict

          Your verdict, whether it is guilty or not guilty, must be unanimous.

          To find the defendant guilty, every one of you must agree that the government has

. overcome the presumption of innocence with evidence that proves his guilt beyond a reasonable

 doubt.

          To find him not guilty, every one of you must agree that the government has failed to

 convince you beyond a reasonable doubt.

          Either way, guilty or not guilty, your verdict must be unanimous.




                                            Page 18 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 19 of 23 PageID #: 308




                                     INSTRUCTION NO. 17

                                              Verdict

       I have prepared verdict forms that you should use to record your verdict. Those forms are

located at the end of these instructions.

       If you decide that the government has proved the charges against the defendant beyond a

reasonable doubt, say so by having your foreperson mark the appropriate place on the forms. If

you decide that the government has not proved the charges against him beyond a reasonable doubt,

say so by having your foreperson mark the appropriate place on the forms. Your foreperson should

then sign the forms, put the date on them, and return them to me.




                                            Page 19 of 23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 20 of 23 PageID #: 309




                                   INSTRUCTION NO. 18

                     Verdict Limited to Charges against This Defendant

       Remember that the defendant is only on trial for the crime charged in the indictment. Your

job is limited to deciding whether the government has proved the crime charged.




                                         Page 20 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 21 of 23 PageID #: 310




                                    INSTRUCTION NO. 19

                                           Juror Notes

        Remember that if you elected to take notes during the trial, your notes should be used only

as memory aids. You should not give your notes greater weight than your independent recollection

of the evidence. You should rely upon your own independent recollection of the evidence or lack

of evidence and you should not be unduly influenced by the notes of other jurors. Notes are not

entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as to

the facts of the case.




                                           Page 21 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 22 of 23 PageID #: 311




                                    INSTRUCTION NO. 20

                                    Court Has No Opinion

       Let me finish up by repeating something that I said to you earlier. Nothing that I have said

or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                          Page 22 of23
Case 5:17-cr-00039-TBR Document 86 Filed 08/10/21 Page 23 of 23 PageID #: 312




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION
                      CRIMINAL ACTION NO. 5:17-CR-00039-TBR

UNITED STATES OF AMERICA                                                        PLAINTIFF

V.

JERMAINE TYRONE JONES                                                           DEFENDANT


                                  JURY VERDICT FORM


      We, the jury, unanimously find the following:

                                         COUNT 1

      Question 1. With respect to the charge in count 1 of the indictment for being a convicted

      felon in possession of a firearm, we find the defendant Jermaine Tyrone Jones:


       Guilty _ _ _ _ _ __              Not Guilty _ _ _ _ _ __




Foreperson                                                       Date




       Your verdict form is complete, and you should return to the courtroom. Thank you
for your service:




                                        Page 23 of23
